                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

ISAIAH MARTIN, et al., o/b/o              )
themselves and all others similarly       )
situated,                                 )
                                          )
                       Plaintiffs,        )    Case No. 19-00063-CV-W-ODS
                                          )
vs.                                       )
                                          )
SAFE HAVEN SECURITY                       )
SERVICES, INC.,                           )
                                          )
                       Defendant.         )

  ORDER AND OPINION (1) DENYING PLAINTIFFS’ MOTION FOR SANCTIONS,
    AND (2) DIRECTING THE PARTIES TO FILE A JOINT PROPOSED PLAN
 ADDRESSING THE OUTSTANDING INFORMATION AND CELL PHONE RECORDS
        Pending is Plaintiffs’ Motion for Sanctions. Doc. #95. For the following reasons,
Plaintiffs’ motion is denied, and the parties are directed to file a joint proposed plan
addressing the outstanding information and cell phone records by no later than April 24,
2020.


                                     I.   BACKGROUND
        In April 2019, the Court conditionally certified this Fair Labor Standards Act
(“FLSA”) collective action, which includes “all current and former sales representatives
who worked for Defendant at any time from September 19, 2016, to the present, at
Defendant’s place of business in Kansas City, Missouri, who were not properly
compensated for all time worked in excess of forty hours in a workweek.” Doc. #17. At
Defendant’s request, the Court held a discovery telephone conference in early February
2020, after which it directed the parties to complete certain discovery. Doc. #79.
Relevant to the pending motion, the Court ordered the following:
        Defendant’s employees who supervised any Plaintiff…from September 19,
        2016, to the present, shall execute a release and waiver of confidentiality
        that authorizes Plaintiffs’ counsel to obtain cell phone records of each
        personal (non-company issued) cell phone used by the supervisor to
        communicate with any Plaintiff outside of scheduled work hours during



         Case 4:19-cv-00063-ODS Document 110 Filed 04/17/20 Page 1 of 7
       Plaintiff’s employment with Defendant. The executed releases shall be
       provided to Plaintiffs’ counsel by no later than February 28, 2020.
Id. at 2-3. The Court also directed Defendant, if it had not done so, to produce “the cell
phone records of each supervisor’s company-issued cell phone used to communicate
with any Plaintiff outside of scheduled work hours during Plaintiff’s employment” by
February 28, 2020. Id. at 3. In the same Order, the Court extended the discovery
deadline to June 30, 2020. Id. at 4.
       On March 6, 2020, Plaintiffs moved for sanctions against Defendant. Doc. #95.
They argue Defendant failed to comply with the Court’s Order, and instead, produced
twelve supervisors’ declarations “declin[ing] to provide [an] authorization” permitting
Defendant or “anyone else to obtain…cell phone records.” Doc. #95-1. The reasons for
declining to execute a release includes privacy concerns, “no thank you,” and “not
necessary.” Id. Plaintiffs contend supervisors’ cell phone records “are essential to
show” Defendant “routinely required Plaintiffs to perform work ‘off the clock’” without
compensation. Doc. #95, at 3. Plaintiffs maintain Defendant has “willfully disregarded”
the Court’s Order. Id. Plaintiffs ask the Court to sanction Defendant by prohibiting it
from advancing its defense that Plaintiffs did not perform work “off the clock” for which
they were not compensated and ordering Defendant to pay Plaintiffs’ attorneys’ fees
associated with filing the motion for sanctions. Id. at 3-4.
       Defendant opposes Plaintiffs’ motion. Doc. #99. First, it argues Plaintiffs failed
to confer with Defendant before filing their motion. 1 Thus, Defendant did not have an
opportunity to explain it does not own, operate, or contribute to the maintenance of
supervisors’ personal cell phones, and the supervisors are not parties to this lawsuit.
Second, Defendant maintains it acted in good faith and “took all reasonable steps
possible to comply” with the Court’s Order. Doc. #99, at 7. Although Defendant notified
the supervisors of the Court’s Order directing them to execute authorizations, they
“were adamantly opposed to providing anyone access to their personal cell phone
records.” Id. at 3-4. For those refusing to execute a release, the supervisor provided a



1 Defendant also argues Plaintiff failed to raise this discovery dispute until the discovery
teleconference with the Court. Pursuant to Local Rule 37.1, Plaintiffs should have
discussed the discovery dispute with Defendant before raising it with the Court.


                                    2
        Case 4:19-cv-00063-ODS Document 110 Filed 04/17/20 Page 2 of 7
declaration with his/her name, date of birth, cell phone number, and cell phone provider.
Doc. #95-1; Doc. #99, at 4-5, 7-8. 2 Third, Defendant argues Plaintiffs have not been
prejudiced because they obtained the information sought, and the phone records are
equally available to both parties. Id. at 8-9. Finally, Defendant surmises Plaintiffs filed
their motion as retaliation. Both parties seek attorneys’ fees for briefing this matter.


                                      II.     STANDARD
       If a party fails to obey a discovery order, this Court “may issue further just
orders.” Fed. R. Civ. P. 37(b)(2)(A). Sanctions may include, but are not limited to,
prohibiting a party from supporting her claims, designating facts as established, striking
pleadings, and dismissing the action. Fed. R. Civ. P. 37(b)(2)(A). The sanction
imposed “must be proportionate to the litigant’s transgression.” Bergstrom v. Frascone,
744 F.3d 571, 574-75 (8th Cir. 2014).
       In addition to the Court’s authority to issue sanctions pursuant to Rule 37,
“[f]ederal courts possess certain “inherent powers,” not conferred by rule or statute, “to
manage their own affairs so as to achieve the orderly and expeditious disposition of
cases.” Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186 (2017) (citation
omitted); Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991) (citations omitted). The
Court’s authority “includes the ability to fashion an appropriate sanction for conduct
which abuses the judicial process.” Goodyear Tire & Rubber Co., 137 S. Ct. at 1186
(internal quotation and citation omitted).


                                   III.      DISCUSSION
                                 A.         Meet and Confer
       Defendant argues Plaintiffs’ motion should be denied because they did not meet
and confer before filing the motion. Plaintiffs maintain their motion is premised on a
court order, not a discovery dispute, and there was no meet and confer requirement.
While Rule 37(b) did not require Plaintiffs to confer with Defendant before filing a motion
for sanctions, the Court’s February 4, 2020 Order stated, “The Court expects the parties


2Paige Youngstrom’s declaration is missing a cell phone number, and Hilary Umbles’s
declaration does not identify her cell phone provider.


                                    3
        Case 4:19-cv-00063-ODS Document 110 Filed 04/17/20 Page 3 of 7
to work together and agree upon a release for cell phone records.” Doc. #79, at 3. But
Plaintiffs did not contact Defendant to discuss the release of cell phone records before
filing their motion for sanctions. By failing to do so, Plaintiffs did not comply with the
Court’s Order. Had they done so, Plaintiffs’ motion may have been unnecessary.


                   B.      Defendant’s Response to the Court’s Order
       Plaintiffs argue Defendant willfully disregarded the Court’s February 5, 2020
Order. Defendant claims it acted in good faith and “took all reasonable steps possible
to comply” with the Court’s Order. In response to the Court’s Order, Defendant
produced twelve supervisors’ declarations wherein they refused to comply with the
Court’s Order. Doc. #95-1. No explanation is provided about the remaining thirteen
supervisors who did not execute a declaration or, presumably, did not execute a release
for their cell phone records. Nevertheless, at no time did Defendant ask the Court to be
discharged from its obligation to comply with the February 4, 2020 Order. And there is
no indication that Defendant communicated with Plaintiffs about the supervisors’ refusal
to comply with the Order. Both avenues would have been more reasonable and a
better use of the parties’ and Court’s time than producing declarations refusing to
comply with the Court’s Order. While the record does not evince willful disregard, as
Plaintiffs argue, the record establishes Defendant and its supervisors did not obey the
Court’s February 4, 2020 Order. Fed. R. Civ. P. 37(b)(2)(A) (“If a party or a party’s…
managing agent…fail to obey an order to provide or permit discovery…, the court…may
issue further just orders.”). Contrary to the Court’s Order, Defendant did not produce
executed authorizations for cell phone records. 3


              C.        Blameworthiness, Assumptions, and Presumptions
       If not clear from the foregoing, each party blames the other for the pending
motion. Plaintiffs argue Defendant willfully disregarded the Court’s Order and did not

3 Defendant suggests Plaintiffs, armed with the information in the declarations, now can
subpoena supervisors’ cell phone records. This suggestion ignores the supervisors’
privacy concerns, and more importantly, ignores the Court’s Order. Had the Court
intended on Plaintiffs subpoenaing these records, it would have planned accordingly in
its February 4, 2020 Order.


                                    4
        Case 4:19-cv-00063-ODS Document 110 Filed 04/17/20 Page 4 of 7
act in good faith. Defendant maintains Plaintiffs failed to confer with Defendant before
filing their motion. Although the Court directed the supervisors to execute releases for
their cell phone records, Defendant assumes Plaintiffs knew Defendant could not have
done anything more than what it did to obtain the executed authorizations. And
Defendant presumes Plaintiffs filed the motion “in retaliation for [Defendant]’s continued
good faith satisfaction of its obligations and for [Defendant] notifying the Court about
Plaintiff’s counsel’s dilatory efforts to prosecute this case.” Doc. #99, at 10.
       Both parties are responsible for the discovery dispute and pending motion. While
there may be several reasons why this dispute remains, the primary culprit is the
parties’ failure to communicate. The Court is also concerned with the parties’ and their
counsel’s failure to abide by the Kansas City Metropolitan Bar Association’s Principles
of Civility. Doc. #7, at 4. “Civility and professionalism among all lawyers is essential to
the operation of our legal system.” Id. Accordingly, the Court requires parties and their
counsel to “communicate professionally and respectfully,” “seek sanctions only when
supported by the facts and law and such action is necessary for the protection of the
client,” and “avoid unfounded and unreasonable attacks on other lawyers.” Id.
(emphasis added). If it was not clear at the outset of this case, the Court expects the
parties and their counsel to abide by these principles.


               D.      Cell Phone Information and Cell Phone Records
       “Parties may obtain discovery regarding any nonprivileged matter that is relevant
to any party's claim or defense…” Fed. R. Civ. P. 26(b)(1). Discovery must be
“proportional to the needs of the case, considering the importance of the issues at
stake…, the amount in controversy, the parties’ relative access to relevant information,
the parties’ resources, the importance of the discovery in resolving the issues, and
whether the burden or expense…outweighs its likely benefit.” Id. Plaintiffs allege they
were not properly compensated for working off the clock, which included communicating
with supervisors. Doc. #1, ¶¶ 1-2, 7, 26-28, 30, 32-33, 47-73; Doc. #42, at 11, 15.
Undoubtedly, Plaintiffs’ and their supervisors’ cell phone information and cell phone
records are relevant to Plaintiffs’ claims and are likely relevant to Defendant’s defenses




                                    5
        Case 4:19-cv-00063-ODS Document 110 Filed 04/17/20 Page 5 of 7
as well. And neither side has argued the records are privileged. Accordingly, the cell
phone records are discoverable.
       Before issuing its February 4, 2020 Order, the Court considered the Rule
26(b)(1) factors. That is why the Court directed (1) Plaintiffs who had not produced cell
phone records to execute a release authorizing Defendant’s counsel to obtain Plaintiffs’
cell phone records with Defendant paying the cost of obtaining the records; and (2)
Plaintiffs’ supervisors to execute a release authorizing Plaintiffs’ counsel to obtain cell
phone records with Plaintiffs paying the cost of obtaining these records.
       If all of Plaintiffs’ cell phone records have been or can be obtained and all
supervisors’ work and cell phone numbers have been identified, Plaintiffs have not
identified (and the Court sees no reason) why supervisors’ cell phone records must also
be obtained. However, as the Court understands the issue, supervisors’ cell phone
records become necessary if (1) some Plaintiffs’ cell phone records cannot be obtained
in whole or in part, or (2) supervisors have not identified all their cell phone numbers
and work phone numbers. At this juncture, it is unclear if any Plaintiff’s cell phone
records cannot be obtained in whole or in part. Depending on the cell phone carrier and
the relevant time period, some of Plaintiffs’ cell phone records may not be available.
Additionally, at least one supervisor did not provide her cell phone number, and
therefore, Plaintiffs are unable to search for communications with that supervisor on
Plaintiffs’ cell phone records. Finally, whether the remaining thirteen supervisors have
provided the necessary phone information, produced cell phone records, or executed
releases for their cell phone records is unknown.
       Although the necessary information and cell phone records could have (and
should have) been obtained before now, 4 the information and records must be obtained


4 This discovery issue could have been avoided or addressed several months ago. In
its initial disclosures, Defendant could (if not, should) have provided, at a minimum, the
current or last known phone number for each individual who supervised the then-named
Plaintiffs, and as Plaintiffs joined, Defendant’s initial disclosures would have been
supplemented to include the newly added Plaintiffs’ supervisors’ phone numbers. While
these disclosures would not have provided all information necessary to avoid this
discovery dispute (i.e., previous cell and/or work phone numbers), at least some of the
information would have been provided. In addition, at any point in time, Plaintiffs could
have obtained their own cell phone records. When discovery commenced, Plaintiffs


                                    6
        Case 4:19-cv-00063-ODS Document 110 Filed 04/17/20 Page 6 of 7
within the next two and one-half months left to conduct discovery. Neither party
suggests how to accomplish this feat. Because the Court has not been provided with all
relevant information, it is hesitant to issue an additional order on this dispute without
additional information and the parties’ input.
       Accordingly, the parties are directed to meet and confer in good faith to formulate
their joint proposed plan on how the necessary information and cell phone records will
be obtained. By no later than April 24, 2020, the parties shall file their joint proposal (as
a “Notice of Filing” on ECF) that details (1) what information and cell phone records
remain outstanding, (2) how the outstanding information and cell phone records will be
obtained, (3) each party’s responsibilities in obtaining and producing the outstanding
information and cell phone records, (4) deadlines for the parties to fulfill their
responsibilities, and (5) which party (or parties) will pay the cost or expense associated
with obtaining cell phone records. The parties are encouraged to consider alternative
and the most efficient avenues for obtaining the information and records. The parties’
joint proposal must take into consideration that discovery will close on June 30, 2020.
The Court will not extend this deadline.


                                   IV.     CONCLUSION
       For the foregoing reasons, Plaintiffs’ Motion for Sanctions is denied. By no later
than April 24, 2020, the parties shall file their joint proposed plan on obtaining the
information and cell phone records discussed in this order.

IT IS SO ORDERED.

                                                   ___/s/ Ortrie D. Smith____________
DATED: April 17, 2020                              ORTRIE D. SMITH, SENIOR JUDGE
                                                   UNITED STATES DISTRICT COURT




could have propounded an interrogatory asking Defendant to identify all cell phone
numbers for Plaintiffs’ supervisors. Finally, had the parties complied with the Court’s
February 4, 2020 Order, the information and records could have been obtained by now.


                                    7
        Case 4:19-cv-00063-ODS Document 110 Filed 04/17/20 Page 7 of 7
